Citation Nr: 1513829	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  10-22 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

John Francis, Counsel 







INTRODUCTION

The Veteran served on active duty from March 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In a July 2011 decision, the Board denied service connection for tinnitus and fibromyalgia, initial ratings in excess of 10 percent for right and left knee disorders, and a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  In addition, the Board remanded the claims of entitlement to service connection for a gastrointestinal disorder and a left upper extremity disorder, a rating in excess of 30 percent for bilateral pes planus, and a temporary total convalescence rating for a service-connected disability for further development.  

The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion to Vacate and Remand (Joint Motion), the Court, in a July 2012 Order, vacated that portion of the July 2011 decision which denied service connection for tinnitus and fibromyalgia and initial ratings in excess of 10 percent for right and left knee disorders and remanded the appeal to the Board.  In the remand, the Court also ordered the Board to address a reasonably raised claim of entitlement to service connection for depression.  The denial of a rating in excess of 50 percent for PTSD was not disturbed and is no longer on appeal.  

In a June 2013 decision, the Board denied service connection for tinnitus but again remanded the claims for service connection for a depressive disorder and for fibromyalgia and for increased ratings for the right and left knees.  The Veteran appealed that decision to the Court.  In a May 2014 Memorandum Decision, the Court vacated that portion of the June 2013 Board decision that denied service connection for tinnitus and remanded the claim for additional development consistent with instructions in the decision.  

The Veterans Benefits Management System and Virtual VA paperless claims processing system do not contain additional evidence relevant to this appeal.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

In an April 2009 notice of disagreement, the Veteran raised the issue of service connection for sleep apnea secondary to PTSD, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

There is no evidence of record that any development has been accomplished with respect to the claims that were remanded by the Board in July 2011 and June 2013, likely due to the Veteran's appeal of the issues discussed herein to the Court.  Accordingly, the Board directs the AOJ to the July 2011 and June 2013 remand actions so that they can be completed along with those related to the issue being remanded herein.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran served as a U.S. Army infantryman with service in the Republic of Vietnam from September 1969 to September 1970.   He was awarded the Combat Infantryman's Badge.  

Service treatment records are silent for any complaint, diagnosis or treatment for tinnitus.

The RO received the Veteran's claim for service connection for tinnitus in May 2008.  The Veteran credibly reported that he had been exposed to high noise levels from ordnance and small arms fire during combat operations in Vietnam.  

In February 2009 a VA audiologist noted a review of the Veteran's claims file and the Veteran's report of post service occupations as a carpenter in home building and general construction.  He reported experiencing a humming tinnitus one to two times a day with an onset of the symptoms in 1995.  The examiner found that it was less likely as not that the tinnitus was a result of the Veteran's exposure to noise in the military service because the Veteran was separated from service in 1971 and the onset of tinnitus was in 1995.  In April 2009, the RO denied service connection for tinnitus on the basis of this medical opinion and because VA outpatient treatment records were silent for any on-going reporting, observation, or treatment for tinnitus. 

In an April 2009 notice of disagreement, the Veteran called attention to Hensley v. Brown, 5 Vet.App. 155 ((1993) for the principle that service connection for a hearing disability may be substantiated even though symptoms manifest after service if evidence shows that current hearing loss is causally related to injury or disease in service.  The Veteran has submitted copies of an April 2007 medical paper by Sharon G. Kujawa, et al., addressing acceleration of age-related hearing loss by noise exposure; an abstract of an 1997 article by J.A. Kaltenback, et. al., addressing delayed onset tinnitus caused by noise exposure; and a 2008 question and answer sheet from an audiological care business addressing delayed onset tinnitus caused by noise exposure.  These references have been associated with the claims file adjacent to the April 2009 notice of disagreement.    

In June 2013, the Board denied service connection for tinnitus, in part, relying on the opinion of the February 2009 audiologist and noting that there was no medical opinion to indicate that the issues raised in the medical references were applicable in the Veteran's case.  In a May 2014 Memorandum Decision, the Court held that the Board, in part, failed to satisfy the duty to assist the Veteran in the development of his claim by not providing an adequate examination to address whether the medical references applied to the Veteran's claimed disability.  The Court also called attention to VA Training Letter 10-028 that instructs adjudicators that delayed onset tinnitus must be considered.  The Court further noted that the Board lacks medical competency to opine on the issue and that guidance was required by a medical professional.  Colvin v. Derwinsky, 1 Vet. App. 171, 175 (1991). 

In his brief to the Court and in a December 2014 brief to the Board, the Veteran requested an adequate examination to include consideration of delayed onset of tinnitus caused by noise exposure in service, and for the first time raised the issue of tinnitus caused by medications prescribed to treat symptoms of service-connected PTSD; specifically imipramine hydrochloride.  The Veteran cited an internet source for the recognized relationship of the medication to tinnitus.  See www.drugs.com/sfx/imipramie-side-effects.html.  The Board also notes the potential applicability of the results of a congressionally authorized, VA funded study by the Institute of Medicine of the National Academies, Noise and Military Service - Implications for Hearing Loss and Tinnitus, 1-13, 117-140 (2006).  

The Court has held that a remand by the Court or the Board confers on a veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).   Therefore, an additional VA examination for tinnitus is necessary to decide the claim.  

Further, the record suggests that the Veteran has continued to receive regular VA medical care including possible treatment for tinnitus or prescribed medications for service-connected disabilities.  VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request VA medical records pertaining to the veteran that are dated from May 2010 to the present.  Bell v. Derwinski, 2 Vet. App. 611 (1992)

Accordingly, the case is REMANDED for the following action:

1.  Request all records of VA medical care since May 2010 and associate all records received with the paper or electronic claims files. 

2.  After associating all outstanding records with the claims file, schedule the Veteran for a VA audiometric examination by a doctoral-level audiologist or otolaryngologist.  Provide the examiner with the claims file and request that the examiner review the file and note the review in the examination report.  Request that the examiner specifically note a review of the medical references cited above that are attached to the Veteran's April 2009 notice of disagreement, VA Training Letter 10-028, and the Institute of Medicine study. 

Request that the examiner evaluate the Veteran's history of noise exposure, during and after service, his report of the onset of symptoms, his current symptoms, medications prescribed for PTSD or depression, and any other medications reportedly used by the Veteran. 

Request that the examiner provide diagnosis of any current tinnitus disability now or at any time since May 2008, and an opinion whether it is at least as likely as not (50 percent probability or greater) that a tinnitus disability was caused or aggravated by noise exposure during active service, any other aspect of service, or by any medications prescribed for service-connected disabilities including imipramine hydrochloride.  

The examiner must address to what extent each cited medical reference above is or is not applicable in the Veteran's case.  Specifically, the examiner must address the possibility of a delayed onset of tinnitus in this Veteran's case caused or aggravated by noise exposure during combat service.   A complete rationale to support all opinions offered is required.   

3.  Then, readjudicate the Veteran's claim for service connection for tinnitus.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

